DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 61-67 are pending and examined. 
3.	Given that Applicant canceled all previously pending claims and added new claims 61-67, all rejections of the previously pending claims are now moot. 
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.
Election/Restrictions
5.	Applicant’s election without traverse of Group II, claims 9-19, in the reply filed on November 12, 2019 is acknowledged.  Claims 1-8 and 20-30 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on November 12, 2019.  In the instant amendments, Applicant canceled all previously pending claims and added new claims 61-67.  The claims would have been included in the elected group and are examined herein.  
Claim Objections
6.	In claims 61 and 63, the use of periods in the numbering of subparts is improper.  It is noted that each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).  
	In claim 61, the Markush grouping that recites the two SEQ ID NO’s is not in proper form, because it does not contain the conjunction “and” between the two terms recited in the grouping.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112 - Indefiniteness
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 61-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 61-63, the term “not immediately lethal to cells” renders the claims indefinite.  The specification does not define the term nor explain what “immediately” means in said context.  The specification appears to be similarly silent with regard to the term “lethal.”  One of ordinary skill in the art would not be readily apprised of its metes and bounds.  For example, it is unclear whether the concentrations of cannabinoids applied to tobacco plants or introduced to suspension cell cultures, as described in Examples 10 and 17, would be considered “not immediately lethal,” nor whether they would be lethal to tobacco plants or cells after longer exposure.  It is also unclear whether the term “lethal” would encompass concentrations that are lethal to some but not all of the cells used in the claimed method.  The metes and bounds are thus unclear. 
	In claim 61, the phrase “endogenous glycosyltransferase selected from the group consisting of: a Nicotiana tabacum endogenous glycosyltransferase according to SEQ ID NO: 31 or SEQ ID NO: 27” introduces further ambiguity into the claim language, because while the phrase implies that the SEQ ID NO’s correspond to amino acid sequences of two endogenous glycosyltransferases, the specification teaches that the recited SEQ ID NO’s actually represent nucleic acids (see sequence listing).  
	In claims 65 and 66, the recitations “wherein said … cell comprises … a … plant” and “wherein said … cell comprises … cell culture” renders the claims indefinite because a cell is narrower in scope than either a plant or cell culture.  It is thus unclear how a cell can “comprise” either plant or cell culture.  In addition, in claim 65, there is insufficient antecedent basis for the limitation “said Nicotiana benthamiana cell or a Nicotiana tabacum cell” in claim 63, from which it depends, because claim 63 does not recite tobacco species. 
Given that claims 64 and 67 depend from claim 63 and fail to recite additional limitations overcome its indefiniteness, they are indefinite as well. 
Claim Rejections - 35 USC § 112(a)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter
10.	Claims 61-63, as instantly amended, recite the term “not immediately lethal.”  The specification appears to be silent with regard to the term, and neither the claims, as originally filed, nor the other portions of the disclosure appear to supply express or implied written support for the term.  The term is thus New Matter. Given that claims 64-67 depend from claim 63, they contain New Matter as well. 
Written Description
11.	Claim 61-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant claims a method of glycosylating a cannabis comprising contacting a quantity of CBD or CBDA with a wild-type tobacco cell, lysing the cell, and isolating glycosylated CBD or CBDA, including wherein said cannabinoids are glycosylated by the endogenous tobacco glycosyltransferase having of either SEQ ID NO: 31 or 27.  Applicant claims said method, wherein said cell is of the species N. tabacum, and wherein the method further comprises the step of isolating a quantity of glycosylated cannabinoids from the supernatant of said culture. 
Applicant describes transforming tobacco BY-2 cells with an expression vector encoding glycosyltransferase UGT76G1 (SEQ ID NO: 61 and 62) from Stevia rebaudiana.  Applicant describes introducing CBDA into said cell suspension, and describes observing glycosylation in both wild-type and transgenic plants (Example 17 on page 96).  Applicant describes overexpressing tobacco glycosyltransferases in yeast cells and observing high levels of glycosylation of cannabinoids introduced into said yeast cell culture, particularly when the overexpressed glycosyltransferase was the tobacco NtGT4 (Examples 12-17 on pages 93-95).  In the legend to Figure 10, on page 19 of the specification, Applicant states as follows: “WTS1 and 2 are wild type fed with substrate for endogenous reactions.  There was some endogenous glycosylation of CBGA, as well as evidence for enhanced transgenic glycosyltransferase activity.”
In Example 17 and Figure 48, Applicant describes detecting glycosylated CBDA in the wild-type cell culture of BY-2 cells used as a control for cells overexpressing the stevia glycosyltransferase and an ABC transporter (see also legend on page 24). 
Applicant does not describe the genus of methods encompassed by the instant claims.  When claims encompass a genus, an applicant can adequately describe the genus by disclosing either (1) a representative number of species falling within the scope of the genus or (2) structural features common to the members of the genus. MPEP § 2163. In the instant case the specification neither describes a number of representative species falling within the claimed genus of methods, nor sets forth the requisite structure-function relationship for the structures used in the claimed methods.
In the instant case, Example 17 and Figure 48 appear to be the only instances when cannabinoid glycosylation in wild-type tobacco suspension culture is expressly mentioned.  The Example describes the use of one cannabinoid, CBDA, at a single concentration, 5 ul, wherein the cells were incubated for 3 days.  The claims, however, encompass a much broader genus of methods, involving any concentration of CBD, CBGA, or CBGDA, that is “not immediately lethal” to the cells.  It is unclear how one would determine what is meant by “not immediately lethal” based on the one described scenario.  It is unclear what range of concentrations or incubation times are encompassed by the term.
	Moreover, the claims, as instantly amended, are not limited to cell suspension cultures, but would encompass any scenario wherein a tobacco cell is contacted with CBD, CBDA, or CBGA.  Example 5 and Figure 10 describe a method in which a unspecified tobacco glycosyltransferase was expressed in tobacco plants and the wild-type plants were used as a control.  The description, however, is limited. For example, in Figure 10, it is unclear what is the distinction between the wild-type cells designated “WTS1” and “WTS2,” or why glycosylation appears to have been observed only with WTS1.  In addition, neither the figure nor the specification supply any statistical information for the data, or any details as to what is meant by “some endogenous glycosylation of CBGA,” as recited in Example 5.  It is also unclear from the description, exactly in what manner the plants were treated with cannabinoids, and how the glycosylated cannabinoids were isolated. 
	Applicant has also not described the structures responsible for cannabinoid glycosylation in wild-type tobacco cells.  While Example 5 states that the presence of glycosylated cannabinoids in wild-type plants (it is not clear whether this includes suspension cell culture) “indicates the presence of glycosyltransferases in tobacco,” Applicant has not identified the enzyme or enzymes at issue.  And although Applicant describes successfully using two tobacco glycosyltransferases, NtGT4 and NtGT5, in a yeast cell culture, to glycosylate cannabinoids (see Example 14-15 on pg. 94), Applicant has not described an endogenous glycosyltransferase that might be responsible for glycosylation in wild-type tobacco plants or cells. 
The lack of description in the specification is borne out by the state of the prior art.  Although, as set forth in the obviousness rejection below, the prior art makes obvious a method that would read on the instant claims, the limited teachings of the prior art are not sufficient to describe the instantly claimed methods as broadly claimed. 
For example, while the toxicity of cannabinoids against plant cells is well-known, the art teaches substantial variability with regard to said toxicity.  Morimoto et al, teach that both CBCA and THCA induced cell death in, specifically, BY-2 tobacco cells (J. Biol. Chem. (2007) 282:20739-20751, Fig. 8, pg. 20748, left col. - pg. 20749, right col.; pg. 20741, left col.).  Morimoto et al also teach that the two cannabinoids induced rapid apoptosis in the tobacco cells, and said apoptosis was not suppressed by the H2O2 scavenging agent ascorbic acid (pg. 20749, both col. - 20750, both col.) (See also Andre et al, Frontiers in Plant Sci. (2016) 7:19; pg. 8, right col.).  Morimoto et al teach that CBCA and THCA caused cell death, within 3 hours, at higher (50 uM to 100uM) as well as lower (20 uM) concentrations of the cannabinoids (see pg. 20748 left col. - pg. 20749 top of left col.).  It is unclear however, whether the lower concentrations could be considered not immediately lethal or whether the teachings of Morimoto could be applied to the other cannabinoids encompassed by the claims. 
At the same time, Akhtar et al teach that in Catharanthus roseus cells suspension cultures, which, along with tobacco, is another common plant for the study of biotransformation of chemical compounds, a treatment with THC (at 8 mg, applied in 0.8 ml ethanol), while toxic, did not prevent THC glycosylation (Biocatalysis and Biotransformation (2015) 33:279-286; pg. 281, left col.; pg. 282, both col.; Fig. 1 and 2). 
In addition, even though the ability of N. tabacum cultures has been shown to glycosylate a number of compounds, including terpenes and bisphenol A (see Hakkinen et al, below; and Nakajima et al, Phytochemistry (2004) 65:1383-1387, Abstract), the prior art does not describe any specific endogenous tobacco glycosyltransferases that can be used for successful glycosylation of cannabinoids.  For example, there is no indication either in the prior art or the instant specification that the activity of individual glycosyltransferases encoded by SEQ ID NO’s 27 or 31 would be sufficient to produce detectable amounts of CBD or CBDA glycosides at native expression levels.  
For example, Hardman et al teach that in order to identify one glycosyltransferase from Stevia (UGT76G1) and one from rice, a screening of a library of glucosyltransferases was required, as well as a screening of various cannabinoids as potential substrates (see page 1, 3, and 4 of Hardman et al).  
	For these reasons, one of ordinary skill in the art would not have been able to readily envision the methods that are encompassed by the scope of the instant claims, and it and it is unclear whether at the time of filing Applicant was in possession of the instant invention as broadly claimed. 
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 61-67 are rejected under 35 U.S.C. 103 as being unpatentable over Zipp et al (WIPO publication 2017/053574) in view of Hakkinen et al (J. of Biotechnology (2012) 157:287-294), and Akhtar et al (Biocatalysis and Biotransformation (2015) 33:279-286), and taken with the evidence of Li et al ( Euro. J. Med. Chem. (2020) 192:112-163). 
The claims are drawn to a method of glycosylating a cannabis comprising contacting a quantity of CBD or CBDA with a wild-type Nicotiana tabacum cell, lysing the cell, and isolating glycosylated CBD or CBDA, including wherein said cannabinoids are glycosylated by the endogenous tobacco glycosyltransferase having of either SEQ ID NO: 31 or 27.  The instant specification teaches that SEQ ID NO: 31 and 27 are DNA sequence that are native to N. tabacum and encode NtGt4 and NtGT5a glycosyl transferases (see page 50).  It is noted that claims 62-67 do not recite any specific glycosyltransferases. 
The claims were found indefinite.  For the purposes of examination, the term “not immediately lethal” is interpreted as encompassing concentrations of a cannabinoid that are not lethal long enough to produce glycosylation.  Claims 65 and 66 are read as being inclusive 
	Zipp et al teach a method of producing glycosylated cannabinoids, including CBD, using glycosyltransferases from Stevia rebaudiana and rice, including wherein the method is practiced in cell culture and in planta (see paragraphs 00119-00134; 00234; 00239; claims 48-66). 
	Zipp et al do not teach using a rice cell to glycosylate a cannabinoid. 
	Hakkinen et al teach that N. tabacum BY-2 cells, growing in cell culture, as well as N. tabacum SR1 hair root cultures converted dehydroabietic acid (DHA), a terpene, via glycosylation on its carboxyl group, into DHA-18-O-glycoside (pg. 289, left col. - pg. 290, right col.; Fig. 1, 4).  Hakkinen et al teach that Catharanthus roseus cell cultures also glycosylated DHA, first by hydroxylating its side chain at C17 and then glycosylating the hydroxylated derivative resulting in the C-17-O-glycosylated DHA (pg. 291, both col., Fig. 1 and 7). 
	Akhtar et al teach that a cell suspension culture of C. roseus glycosylated THC on its hydroxyl group in the aromatic ring.  Akhtar et al teach that THC showed toxicity towards the cells, but that did not prevent the conversion (Abstract; pg. 282, both col., Fig. 2).  
	Li et al provide evidence of the CBD structure, which includes the aromatic ring with a hydroxyl group and the terpene moiety (Fig. 5). 
	At the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the teachings of Zipp et al using the teachings of Hakkinen et al and Akhtar et al and use either a suspension cell culture of N. tabacum to convert a cannabinoid, including a CBD, into its glycosylated derivative, by contacting the tobacco cells with a quantity of CBD, and subsequently lysing the cells and isolating the resultant CBD-glycoside.  It would have been obvious to use said method in hairy root culture, as taught by Hakkinen et al, or in planta, as taught by Zipp et al.  Given the solubility of glycosylated cannabinoids, it would have been obvious to isolate them from the supernatant of the cell culture.  Given the evidence in the instant specification that SEQ ID NO: 31 and 27 are native nucleic acid sequences naturally occurring in N. tabacum, they will be inherently present in the BY2 cells of Hakkinen et al. 
	One would have been motivated to combine said teachings in view of the desirability of glycosylated cannabinoids, including CBD, as taught by Zipp et al, and given the teachings of Hakkinen et al and Akhtar et al.  Given that both N. tabacum and Catharanthus roseus cell cultures glycosylate DHA, as taught by Hakkinen et al, while C. roseus cell culture also glycosylates THC, as taught by Akhtar et al, and in view of the structure of CBD, evidenced by Li et al, including its similarities with THC, one would have had reasonable expectation of success in isolating a quantity of glycosylated CBD from a N. tabacum cell suspension culture, tissue culture, or plant.  
Relevant Prior Art 
14.	Nakajima et al (Phytochemistry (2004) 1383-1387) teach glycosylation of bisphenol A by tobacco BY-2 cells.  This teaching is relevant to the instant disclosure given that the glycosylation takes place on one of the hydroxyl group present on the benzene rings of BPA, which structures are similar to the benzene ring moiety of cannabinoids, including CBD (see Li et al, for example). 
Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16.	Claims 61-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-44 of copending Application No. 16/425,654 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are drawn to a method of glycosylating a cannabis comprising contacting a quantity of CBD or CBDA with a wild-type Nicotiana tabacum cell, lysing the cell, and isolating glycosylated CBD or CBDA, including wherein said cannabinoids are glycosylated by the endogenous tobacco glycosyltransferase having of either SEQ ID NO: 31 or 27.  
The co-pending claims are drawn to a method for the generation of water-soluble cannabinoids comprising the steps of establishing a cell culture of N. tabacum cells having endogenous glycosyltransferase of SEQ ID NO: 27 or 31, adding a quantity of cannabinoids through the action of said endogenous enzyme, lysing the tobacco cells and extracting glycosylated cannabinoids.  The nucleic acid sequences of the instant SEQ ID NO: 27 and 31 are identical to the corresponding nucleic acids of the co-pending application.  Given the overlap in the claimed subject matter, the claims of the co-pending application make obvious the invention of the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Conclusion
17.	No claims are allowed. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662